Exhibit 10.3
Form of
PULTE HOMES, INC.
Long-Term Incentive Award Agreement
     Pulte Homes, Inc., a Michigan corporation (the “Company”), hereby grants to
                     (the “Participant”) as of                     , 20___,
pursuant to the provisions of the Company’s Long-Term Incentive Program, as
amended (the “Program”), a Long-Term Incentive Award (the “Award”), upon and
subject to the restrictions, terms and conditions set forth in the Program and
below. Capitalized terms not defined herein shall have the meanings specified in
the Program or in the Pulte Homes, Inc. 2008 Senior Management Incentive Plan
(the “Plan”).
     1. Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Participant shall accept this Agreement by executing the Grant
Acceptance Agreement and returning it to the Company at such time as shall be
satisfactory to the Company.
     2. Vesting and Forfeiture.
     2.1. Service Vesting Requirement. Subject to the satisfaction of the
performance vesting requirement set forth in the Grant Acceptance Agreement and
subject to the provisions governing the treatment of the Award upon a Change in
Control as set forth in Section 3.5 of the Program, the Award shall vest and
become payable pursuant to the terms of the Program if the Participant remains
in continuous employment with the Company through the date set forth in the
Grant Acceptance Agreement (the “Vesting Date”). Except as otherwise provided
herein, if the Participant’s employment by the Company terminates prior to the
Vesting Date, the Participant shall forfeit all rights with respect to the Award
and the Award shall be cancelled by the Company.
     2.2. Termination by Reason of Death or Permanent Disability. If the
Participant’s employment with the Company terminates by reason of death or
Permanent Disability, (i) in the case of an Award relating to a completed
Performance Period, the Award shall be paid, to the extent earned, to the
Participant or the Participant’s Beneficiary, as the case may be, as if the
Participant had remained employed with the Company through the Vesting Date,
(ii) in the case of an Award relating to a pending Performance Period, the
Participant or the Participant’s Beneficiary, as the case may be, shall be
entitled to a prorated award. Such prorated award shall be equal to the value of
the target award set forth in the Grant Acceptance Agreement multiplied by a
fraction, the numerator of which shall equal the number of days such Participant
was employed with the Company during the Performance Period and the denominator
of which shall equal the number of days in the Performance Period.
Notwithstanding anything herein to the contrary, if a Participant or a
Participant’s Beneficiary, as the case may be, shall be entitled to receive
payment of an Award or a prorated Award, pursuant to this Section 2.2, such
Participant or such Participant’s Beneficiary, as the case may be, shall receive
such payment in a lump sum cash amount no later than the March 15th occurring
immediately after the year in which the Participant’s employment terminates.
     2.3. Termination by Reason Other Than Voluntary Termination by Participant,
Death, Permanent Disability or Cause. If the Participant’s employment with the
Company

 



--------------------------------------------------------------------------------



 



terminates for any reason, other than voluntary termination by Participant,
death, Permanent Disability or Cause, (i) in the case of an Award relating to a
completed Performance Period, the Award shall be paid, to the extent earned, to
the Participant as if the Participant had remained employed with the Company
through the Vesting Date, (ii) in the case of an Award relating to a pending
Performance Period, the Performance Period shall continue through the last day
thereof and the Participant shall be entitled to a prorated award. Such prorated
award shall be equal to the value of the award at the end of the Performance
Period based on the actual performance during the Performance Period multiplied
by a fraction, the numerator of which shall equal the number of days such
Participant was employed with the Company during the Performance Period and the
denominator of which shall equal the number of days in the Performance Period.
Notwithstanding anything herein to the contrary, if a Participant shall be
entitled to receive payment of an Award or a prorated Award, pursuant to this
Section 2.3, such Participant shall receive such payment in a lump sum cash
amount no later than the March 15th occurring immediately after the year in
which the Participant’s employment terminates.
     2.4. Termination by Reason of Voluntary Termination by Participant or
Cause. If the Participant’s employment with the Company is terminated
voluntarily by Participant or is terminated by the Company for Cause, the
Participant’s Award that is unvested as of the date of termination, shall be
immediately forfeited.
     2.5. Payment. If an Award shall have vested, the Participant shall receive,
no later than the March 15th occurring immediately after the year in which the
Vesting Date occurs, a lump sum cash payment from the Company in an amount
equal, as determined by the Committee, to the amount of the Award which shall
have vested as of such Vesting Date, subject to the deduction of taxes and other
amounts pursuant to the Program. All payments under this Agreement are intended
to be exempt from Section 409A of the Code as “short-term deferrals,” within the
meaning of Treasury regulations promulgated under Section 409A of the Code.
     2.6. Committee Discretion. Notwithstanding the attainment of the
Performance Measures with respect to the Award or anything herein to the
contrary, in all cases, the Committee shall have the sole and absolute
discretion to reduce the amount of any payment with respect to any portion of
the Award that would otherwise be made to any Participant or to decide that no
payment shall be made.
     3. Additional Terms and Conditions of Award.
     3.1. Nontransferability of Award. The Award and any rights thereunder shall
not be transferable other than by will or the laws of descent and distribution
or pursuant to any Beneficiary designation procedures as may approved by the
Committee for such purpose. Except as permitted by the preceding sentence, the
Award shall not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt by
the Participant to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.

2



--------------------------------------------------------------------------------



 



     3.2. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Participant give or be deemed to
give the Participant any right to continued employment by the Company or any
Affiliate of the Company.
     3.3. Decisions of Committee. The Committee shall have the right to resolve
all questions which may arise in connection with the Award. Any interpretation,
determination or other action made or taken by the Committee regarding the
Program or this Agreement shall be final, binding and conclusive.
     3.4. Agreement Subject to the Program and the Plan. This Agreement is
subject to the provisions of the Program and the Plan and shall be interpreted
in accordance therewith. The Participant hereby acknowledges receipt of a copy
of the Program and the Plan.
     4. Miscellaneous Provisions.
     4.1. Meaning of Certain Terms. As used herein, employment by the Company
shall include employment by an Affiliate of the Company.
     4.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Participant, acquire any rights hereunder in
accordance with this Agreement or the Program.
     4.3. Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Pulte Homes, Inc., Attention
Executive Vice President, Human Resources, 100 Bloomfield Hills Parkway,
Suite 300, Bloomfield Hills, Michigan 48304, and if to the Participant, to the
last known address contained in the records of the Company. All notices,
requests or other communications provided for in this Agreement shall be made in
writing either (a) by personal delivery to the party entitled thereto, (b) by
electronic mail or facsimile with confirmation of receipt, (c) by mailing in the
United States mails to the last known address of the party entitled thereto or
(d) by express courier service. The notice, request or other communication shall
be deemed to be received upon personal delivery, upon confirmation of receipt of
electronic mail or facsimile transmission, or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.
     4.4. Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Michigan and construed in accordance therewith without giving effect to
conflicts of laws principles.
     4.5. Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than six (6) months after the date of the
employment action that is the subject of the action, claim or lawsuit. The
Participant voluntarily waives any statute of limitations to the contrary.

3